Citation Nr: 1822946	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from February 1951 to March 1953 and from March 1953 to March 1955.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed his notice of disagreement in September 2015 and timely filed his substantive appeal in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACTS

1.  The Veteran's service personnel records show that his military occupational specialty (MOS) was infantryman and he was awarded the Combat Infantry Badge (CIB) for active combat service in the Korea; thus, his in-service exposure to significant acoustic trauma is presumed.

2.  The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss was incurred in or caused by active service, or manifested within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).
Neither the Veteran, nor his representative, has alleged prejudice with regard to the duty to notify or assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran. . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including sensorineural hearing loss, if the disability manifests to a compensable degree within one year of discharge from service.  See 38 U.S.C. § 1101, 1112, 1113 (2012); 38 C.F.R. § 3.307, 3.309 (2017).  Where the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, service connection may be established by a continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b) (2017).  The presumption relating to a continuity of symptomatology can be used only in cases involving conditions recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Here, the Veteran contends he is entitled to service connection for bilateral hearing loss due to noise exposure during active service.  See September 2015 NOD.  

The medical evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss that is considered disabling for VA purposes.  The Veteran underwent a VA audiological examination in September 2014.  His puretone thresholds, in decibels, and Maryland CNC world list results were as follows:   




HERTZ



500
1000
2000
3000
4000
LEFT
40
55
80
80
85
RIGHT
45
50
75
90
90

Additionally, the Veteran's Maryland CNC speech recognition score was 84 percent in the right ear and 80 percent in the left ear.

Review of the Veteran's service treatment records show that the Veteran's hearing thresholds were within normal limits for VA purposes during active service.  In October 1953, the Veteran's audiometer results were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
ND
20
RIGHT
10
5
15
ND
30

Additionally, although audiometer results were not shown in March 1955 and July 1961, audiometric data indicated normal whisper tests bilaterally.  

However, the Board notes that the Veteran's DD Form 214 shows he was awarded the Combat Infantryman Badge for his service in Korea.  Additionally, the Veteran stated that he served in Korea in April 1952, and during that time, he was exposed to hostile gunfire, artillery fire, and concussion from explosions.  See September 2015 NOD.  Moreover, his military personnel record shows that he served in the infantry during that time.  Thus, the Veteran is presumed to have engaged in combat with the enemy.  See VA Adjudication Procedures Manual, M21-1, Part IV.ii.1.D.1.e (updated Mar. 31, 2017) (listing decorations that are evidence of combat participation, to include the CIB); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Such acoustic trauma due to combat and other noise exposure has been accepted as satisfying the in-service disease or injury element of claims for hearing loss and tinnitus.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Based on the foregoing, and by applying 38 U.S.C. § 1154(b), the Veteran has satisfied the in-service injury element of his claims.  Therefore, the remaining issue is whether the current hearing loss is related to the acoustic trauma.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to his active duty service.

At the September 2014 VA examination, the examiner concluded that the Veteran has bilateral sensorineural hearing loss.  However, the VA examiner opined that the Veteran's hearing loss is less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  The examiner reasoned that the Veteran had normal hearing from 500-6000 Hz in the left ear and a mild (30db) loss at 400 Hz in the right ear.  She added that in March 1955 and July 1961, audiometric data indicated normal whisper tests bilaterally.  Therefore, the examiner reasoned that given the audiometric information available at separation from active duty in October 1953 in which thresholds in the left ear were normal and thresholds in the right ear did not meet the criteria for disability according to VA regulations, and the fact that research does not support the concept of delayed onset hearing loss (IOM study 2006), it was less likely than not that the Veteran's hearing loss is related to military service.

During the examination, the Veteran reported that he had difficulty hearing conversations with the onset in the military while stationed in Arkansas during basic training.  He added that the artillery was very noisy during training.  Subsequent to service, the Veteran worked in grocery management from 1955 to 1980, and then owned a bar/restaurant.  Before retirement, he worked as driver and maintenance worker for senior citizens.  He denied a history of civilian recreational noise exposure.  The Board finds the Veteran is competent to describe his symptoms but he does not have the knowledge or skill to provide an opinion as to the etiology of his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds that service connection for bilateral hearing loss is not warranted.  The medical evidence does not establish a relationship between the Veteran's current hearing loss and active service.  In September 2014, the VA examiner opined that the Veteran's hearing loss is not related to service based on his service treatment records, which show normal hearing during service and based on medical literature that does not support the concept of delayed onset hearing loss.  Given the Board's findings regarding the competency and credibility of the lay evidence above, the Board considers reliance on the medical evidence appropriate.  The Board gives the opinion of the VA examiner considerable probative weight.

Additionally, the Veteran is not entitled to presumptive service connection for sensorineural hearing loss as the evidence does not establish that it manifested to a compensable degree within service or during the post-separation year.  The Veteran reported his hearing was impaired during basic training but the medical evidence from October 1953 showed normal hearing.  Moreover, whisper tests from 1955 and 1961 were normal.  The record does not contain any post-service treatment records establishing hearing loss for VA purposes within the presumptive period or continuity of symptomology.

As such, the Board finds the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


